Citation Nr: 0711199	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
limitation of extension of the right knee.

3.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain.  

4.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected disability.  

5.  Entitlement to service connection for a left hip disorder 
as secondary to service-connected disability.  

6.  Entitlement to service connection for degenerative joint 
disease of the right shoulder as secondary to service-
connected disability.  

7.  Entitlement to service connection for degenerative joint 
disease of the left shoulder as secondary to service-
connected disability.

8.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 204, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.   

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




REMAND

With regard to the service connection claims, the veteran is 
apparently contending that he claimed disorders are related 
to his service-connected knee disabilities (right knee 
degenerative joint disease and left above the knee 
amputation), including either due to falls caused by the knee 
disabilities or due to overuse.  The Board believes that 
appropriate medical opinions must be obtained to allow for 
informed appellate review of these issues. 

The Board also notes that although the veteran underwent a VA 
examination of his spine in September 2004, the examiner 
stated that the veteran was unable to participate in the 
examination due to complaints of pain.  The examination 
report consists of little more than a subjective medical 
history provided by the veteran.  Range of motion testing was 
not completed.  The examination report provides insufficient 
information with which to decide the veteran's claim.  As 
such, the Board finds it necessary to schedule the veteran 
for another examination in order to determine the current 
severity of his lumbosacral strain.  
 
Appellate review of the veteran's claim for a SMC must be 
deferred pending the completion of the development and 
readjudication of the claims noted above as it is intertwined 
with these service connection and increased rating claims.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

The Board also directs the RO's attention to a large number 
of VA medical records apparently submitted by the veteran's 
representative in November 2006.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its August 2004 VCAA 
notice.  As such, the new requirements do not constitute the 
basis of this remand.  However, since these issues need to be 
remanded on other grounds, the Board finds that the RO should 
comply with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination(s), to 
ascertain the current severity of his 
service-connected lumbosacral strain and 
his service-connected right knee 
disabilities.  The claims file must be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  Any medically feasible 
tests, such as x-rays, should be 
conducted, and all examination findings 
should be clearly reported to allow for 
application of VA rating criteria.  Range 
of motion should be reported together 
with the point (in degrees) at which pain 
is elicited in range of motion testing.  
Any additional functional loss due to 
fatigue, incoordination and/or repeated 
use should be reported, including during 
flare-ups.    

3.  The veteran should also be afforded 
an appropriate examination(s) for the 
purpose of determining the nature, 
etiology and severity of any disabilities 
of the hips and shoulders.  The claims 
file must be made available to the 
examiner(s) for review in connection with 
the examination(s).  

The examiner should offer an opinion 
regarding whether it is at least as 
likely as not (a 50 percent or greater 
likelihood) that any current chronic 
disabilities of the hips and/or shoulders 
were caused by, or aggravated by, the 
service-connected spine disability, right 
knee disabilities, and/or left knee 
disability.  The opinion should address 
the likelihood that any hip or shoulder 
disabilities were caused or aggravated by 
overuse brought about by his need to 
compensate for his service connected 
disabilities (amputation of the left leg 
above the knee; right knee disabilities; 
and lumbosacral strain) and/or whether 
any hip or shoulder disabilities were 
caused or aggravated by a fall as a 
result of his service connected 
disabilities.  

4.  After completion of the above, the RO 
should review the expanded record 
(including all evidence received since 
the statement of the case) and 
readjudicate the issues on appeal.  If a 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


